USCA4 Appeal: 21-1490       Doc: 5        Filed: 07/22/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-1490


        MARCUS SMITH,

                             Plaintiff - Appellant,

                      v.

        LOWES COMPANIES, INCORPORATED,

                             Defendant - Appellee,

                      and

        ROXANNE TOBLETES, Head Cashier; MACK WIGGINS, ASM; ARTIE
        BROOKER, ASM; BETH LNU,

                      Defendants.


        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:21-cv-00034-RJC-DSC)


        Submitted: October 28, 2021                                         Decided: July 22, 2022


        Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and FLOYD, Senior Circuit
        Judge.


        Dismissed and remanded by unpublished per curiam opinion. Judge Rushing dissents.


        Marcus Smith, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1490         Doc: 5      Filed: 07/22/2022      Pg: 2 of 2




        PER CURIAM:

               Marcus Smith seeks to appeal the district court’s order dismissing his amended

        complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim. This court

        may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory

        and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

        Loan Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a district court order is not final

        until it has resolved all claims as to all parties.” Porter v. Zook, 803 F.3d 694, 696 (4th

        Cir. 2015) (internal quotation marks omitted).

               Our review of the record reveals that the district court did not adjudicate all of the

        claims raised in the amended complaint. Id. at 696-97. Specifically, although the district

        court recognized that Smith raised a claim of discriminatory failure to promote, the court

        did not specifically address that claim as a separate, freestanding claim distinct from

        Smith’s claims of failure to accommodate a disability, unequal terms and conditions of

        employment, and retaliation. We conclude that the order Smith seeks to appeal is neither

        a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss

        the appeal for lack of jurisdiction and remand to the district court for consideration of the

        unresolved failure to promote claim. Id. at 699.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                   DISMISSED AND REMANDED



                                                     2